DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. 20050203460A1) in view of Minh Miner  et al. (US. 20050171491A1)(“Minh”).
Re claim 1, Kim discloses an air venting device (Figs.1-3) for facilitating self-priming of a fluid line (abstract, ¶00027, air releasing), comprising: an adapter (82, 84) for connecting vascular access devices (¶0022), the adapter comprising a tubular body (84) having a hollow interior defining a fluid flow path (86, ¶0023); and a vent plug (10) detachably coupled to at least a portion of the tubular body (due to the threaded 261, ¶0023), the vent plug comprising: an inner circumferential surface (inner surface of 22 and inner of 32) defining an internal chamber of the vent plug (Fig. 3), wherein the fluid flow path of the adapter fluidly communicates the adapter with the internal chamber of the vent plug (Fig. 3, ¶0025); and an absorbent polymer material disposed in the internal chamber of the vent plug (sponge 40, ¶0026), the absorbent polymer material configured to (i) absorb a liquid entering the internal chamber from the fluid flow path (¶0026), and wherein air entrained in the liquid entering the internal chamber from the fluid flow path is vented to an exterior of the air venting device via the vent plug (¶0027), but it fails to specifically disclose that the absorbent polymer material is superabsorbent polymer material configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material.
However, Minh discloses a vent plug (Fig. 3) and wherein the vent plug  (162) is made from a superabsorbent polymer material (¶0037) configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material (¶0049, Note that in ¶0037 and ¶0038, the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material are used in the application in ¶0034. So the material expected to expand in similar manner). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified absorbent material of  Kim so that the absorbent polymer material is superabsorbent polymer material configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material as taught by Minh for the purpose of using an art recognized suitable absorptive material in vent plug which increase liquid trapping (Minh, ¶0037).
Re claim 2, the modified Kim discloses a catheter (Kim, 90, ¶0022) having a needle to be inserted into a patient (Kim, ¶0002, the injected end of the catheter required to have a needle to inject a blood to the patient), the needle being fluidly communicated with the fluid flow path of the adapter and the internal chamber of the vent plug to transport the liquid to the vent plug (Kim, Fig. 3), wherein the liquid absorbed by the superabsorbent polymer material comprises blood of the patient (Kim, ¶0002).  
Re claim 3, the modified Kim discloses wherein the vent plug further comprises a lower chamber (Kim, Fig. 30 close to 86), an upper chamber (Kim, close to 40 and 341) and a perforated screen (filter 50) disposed at a proximal end of the vent plug upper chamber (Kim, close to 321), wherein the air is vented to the exterior of the venting device via the perforated screen (Kim, ¶0029).  
Re claim 4, Kim fails to discloses wherein the vent plug further comprises a porous membrane interposed between the upper and lower chambers, the porous membrane configured to permit the liquid with entrained air to flow into the internal chamber from the fluid flow path and to restrain the superabsorbent polymer material from entering the fluid flow path.  
However, Minh discloses a vent plug (Fig. 3) and wherein the vent plug (163) is made from a superabsorbent polymer material (¶0048) and the vent plug further comprises a porous membrane (169) interposed between the upper and lower chambers (upper chamber 167, lower chamber close to 169 and inside 16), the porous membrane is capable to permit the liquid with entrained air to flow into the internal chamber from the fluid flow path and to restrain the superabsorbent polymer material from entering the fluid flow path (¶0048).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Kim to include a porous membrane so that the vent plug further comprises a porous membrane interposed between the upper and lower chambers, the porous membrane configured to permit the liquid with entrained air to flow into the internal chamber from the fluid flow path and to restrain the superabsorbent polymer material from entering the fluid flow path as taught by Minh  for the purpose of preventing the bacteria transfer in and out of the vent (Minh, ¶0048, wherein the porous member can be located between the two chambers and under the superabsorbent material).
Re claim 5, the modified Kim discloses wherein the superabsorbent polymer material is disposed between the porous membrane and the perforated screen (Kim discloses that the material 40 is located between 50 and the lower chamber and the teaching of Minh discloses that a porous structure can be located between the lower and upper chamber, so that the superabsorbent polymer material can be located between the porous membrane and the perforated screen).  
Re claim 6, the modified Kim discloses the superabsorbent polymer material comprises at least one material selected from the group consisting of a sponge, a powder, a sheet, or a mesh (Kim, ¶0007).  
Re claim 7, Kim fails to disclose wherein the superabsorbent polymer material is impregnated on a base material.  
However, Minh  discloses a vent plug (Fig. 3) and wherein the vent plug  (162 or 174)is made from a superabsorbent polymer material (¶0061) configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material (¶0048, Note that in ¶0037 and ¶0038, the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material are used in the application in ¶0034. So the material expected to expand in similar manner) and wherein the superabsorbent polymer material (polyethene, ¶0037) is impregnated on a base material (CMC, ¶0037). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified absorbent material of  Kim so that the absorbent polymer material is the superabsorbent polymer material which is impregnated on a base material as taught by Minh  for the purpose of using an art recognized suitable absorptive material in vent plug which increases liquid trapping (Minh, ¶0037).
Re claim 8, the modified Kim discloses wherein the superabsorbent polymer material expands at least 300 percent in volume upon absorbing the liquid entering the internal chamber from the fluid flow path (Note, Minh  discloses in ¶0037 and ¶0038 that the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material which used in the application in ¶0034. So that the expansion volume to 300 percentage is inherit character of the material). 
Re claim 9, the modified Kim discloses wherein the superabsorbent polymer material comprises at least one material selected from the group consisting of acrylic acid sodium salt, a polyacrylamide copolymer, an ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, or a starch grafted copolymer of polyacrylonitrile (Minh discloses in ¶0037 and ¶0038 at least cross-linked carboxymethylcellulose (CMC)).  
Re claim 10, Kim discloses a method of assembling an auto-priming vent plug (abstract, ¶0001, the method comprising the steps of: providing a substantially tubular body (10, 261) having an upper chamber (inside 20), a lower chamber (inside 261), a seating surface extending longitudinally in the lower chamber (surface of inner 262, 261), and an inner circumferential surface defining an internal chamber of the tubular body (chamber inside 22); coupling a perforated screen to the inner circumferential surface at a proximal end of the tubular body (50 at 32); and interposing an absorbent polymer material in the upper chamber between the perforated screen and the seating surface (insertion of 22). 
However, Minh  discloses a vent plug (Fig. 3) and wherein the vent plug  (162 ) is made from a superabsorbent polymer material (¶0037) configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material (¶0037, ¶0038, Note that in ¶0037, the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material are used in the application in ¶0034. So the material expected to expand in similar manner). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified absorbent material of  Kim so that the absorbent polymer material is superabsorbent polymer material as taught by Minh  for the purpose of using an art recognized suitable absorptive material in vent plug which increase of liquid trapping (Minh, ¶0037).
Re claim 11, the modified Kim discloses wherein the superabsorbent polymer material comprises at least one material selected from the group consisting of a sponge, a sheet, or a mesh material (Kim Sponge, ¶0007).    
Re claim 12, Kim fails to disclose coupling a porous membrane to the seating surface, the superabsorbent polymer material disposed between the porous membrane and the perforated screen.  
However, Minh discloses a vent plug (Fig. 3) and wherein the vent plug (163) is made from a superabsorbent polymer material (¶0048) and the vent plug further comprises a porous membrane (169) interposed between the upper and lower chambers (upper chamber 167, lower chamber close to 169 and inside 16), the porous membrane is capable to permit the liquid with entrained air to flow into the internal chamber from the fluid flow path and to restrain the superabsorbent polymer material from entering the fluid flow path (¶0048).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Kim to include a porous membrane so that the method include the step of coupling a porous membrane to the seating surface, the superabsorbent polymer material disposed between the porous membrane and the perforated screen as taught by Minh  for the purpose of preventing the bacteria transfer in and out of the vent (Minh, ¶0048, wherein the porous member can be located between the two chambers and under the superabsorbent material, Kim discloses that the material 40 is located between 50 and the lower chamber and the teaching of Minh discloses that a porous structure can be located between the lower and upper chamber, so that the superabsorbent polymer material can be located between the porous membrane and the perforated screen).  
Re claim 14, the modified Kim discloses wherein the superabsorbent polymer material comprises at least one material selected from the group consisting of acrylic acid sodium salt, a polyacrylamide copolymer, an ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, or a starch grafted copolymer of polyacrylonitrile (Note, Minh  discloses in ¶0037 and ¶0038 that the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material which used in the application in ¶0034).  
Re claim 15, Kim discloses a vent plug (Figs.1-3), comprising: a substantially tubular body (10) having an upper chamber (close to 22 and 341), a lower chamber (86) and an inner circumferential surface defining an internal chamber of the tubular body ( surface of 22 and 261); a perforated screen coupled to the inner circumferential surface at a proximal end of the tubular body (50 at the proximal end close to 32); and an absorbent polymer material (40,¶0007, ¶0026) disposed in the upper chamber between the perforated screen and a proximal end of the lower chamber (24) but it fails to disclose that the absorbent polymer material is a superabsorbent polymer material 
However, Minh  discloses a vent plug (Fig. 3) and wherein the vent plug  (162) is made from a superabsorbent polymer material (¶0037) configured to (ii) expand in volume as the liquid is absorbed into the superabsorbent polymer material (¶0048, Note that in ¶0037 and ¶0038, the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material are used in the application in ¶0034. So the material expected to expand in similar manner). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified absorbent material of  Kim so that the absorbent polymer material is superabsorbent polymer material as taught by Minh  for the purpose of using an art recognized suitable absorptive material in vent plug which increase of liquid trapping (Minh, ¶0037).
 Re claim 16, Kim discloses a seating surface extending axially in the lower chamber (surface of 262 and 261), the seating surface comprising a fluid channel fluidly (Fig. 3) communicated with a lumen of a needle device configured to be inserted into a patient (¶0002, wherein the catheter for injection the blood require to have a needle with a lumen communication with the catheter 90 , Fig. 2). 
Re claim 17, Kim fails to disclose a porous membrane disposed on the seating surface, wherein the superabsorbent polymer material is interposed between the perforated screen and the porous membrane.  
However, Minh discloses a vent plug (Fig. 3) and wherein the vent plug (163) is made from a superabsorbent polymer material (¶0048) and the vent plug further comprises a porous membrane (169) interposed between the upper and lower chambers (upper chamber 167, lower chamber close to 169 and inside 16), the porous membrane is capable to permit the liquid with entrained air to flow into the internal chamber from the fluid flow path and to restrain the superabsorbent polymer material from entering the fluid flow path (¶0048).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Kim to include a porous membrane so that the device has a porous membrane disposed on the seating surface, wherein the superabsorbent polymer material is interposed between the perforated screen and the porous membrane as taught by Minh for the purpose of preventing the bacteria transfer in and out of the vent (Minh, ¶0048, wherein the porous member can be located between the two chambers and under the superabsorbent material, Kim discloses that the material 40 is located between 50 and the lower chamber and the teaching of Minh discloses that a porous structure can be located between the lower and upper chamber, so that the superabsorbent polymer material can be located between the porous membrane and the perforated screen).  
Re claim 19, the modified Kim discloses wherein the superabsorbent polymer material comprises at least one material selected from the group consisting of a sponge, a sheet, or a mesh material (Kim Sponge, ¶0007).   
Re claim 20, the modified Kim discloses wherein the superabsorbent polymer material is impregnated on a base material (Note, Minh  discloses in ¶0037 and ¶0038 that the material can be the polyethene (PE) doped in cross-linked carboxymethylcellulose (CMC), or polacylate which similar to the material which used in the application in ¶0034).
Claim(s) 13, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Minh and further in view of Lichtenstein et al. (US. 4,492,258) (“Lichtenstein”).
Re claim 13, Kim in view of Minh fails to discloses that the superabsorbent polymer material comprises a powder or granulated material.  
However, Lichtenstein discloses a vent cap (Fig. 5, 25, from Col. 2, line 50 to Col. 3 line 10) and wherein the superabsorbent polymer material (liquid superabsorbent 25, Col. 4, lines 40-43) comprises a powder or granulated material (absorbent material has one of any shape solid body, pellets, flakes or powder, Col. 2, line 50-68). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified superabsorbent polymer of Kim in view of Minh so that the superabsorbent polymer material comprises a powder or granulated material as taught by Lichtenstein for the purpose of using an art recognized form of the absorbent (Lichtenstein, Col. 2, line 50-68).  
Re claim 18, Kim in view of Minh fails to discloses that the superabsorbent polymer material comprises a powder or granulated material.  
However, Lichtenstein discloses a vent cap (Fig. 5, 25, from Col. 2, line 50 to Col. 3 line 10) and wherein the superabsorbent polymer material (liquid superabsorbent 25, Col. 4, lines 40-43) comprises a powder or granulated material (absorbent material has one of any shape solid body, pellets, flakes or powder, Col. 2, line 50-68). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified superabsorbent polymer of Kim in view of Minh so that the superabsorbent polymer material comprises a powder or granulated material as taught by Lichtenstein for the purpose of using an art recognized form of the absorbent (Lichtenstein, Col. 2, line 50-68).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783